 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN HARDNEY,                                       No. 2:16-cv-172-KJM-EFB P
12                         Plaintiff,
13               v.                                       FINDINGS AND RECOMMENDATIONS
14    R. WARREN, et al.,
15                         Defendants.
16

17           Plaintiff is a California Department of Corrections and Rehabilitation (“CDCR”) inmate

18   proceeding without counsel in an action brought under 42 U.S.C. § 1983. He filed this action on

19   January 27, 2016 (ECF No. 1) and, after filing an amended complaint (ECF No. 10), the court

20   found that he had stated: (1) a cognizable Eighth Amendment excessive force claim against

21   defendants Pogue, Hickman, Almodovar, and Brazil; and (2) a cognizable Eighth Amendment

22   deliberate indifference to medical needs claim against defendant Kumeh. ECF No. 16 at 2.

23           Defendants Almodovar, Hickman, Pogue, and Kumeh move to dismiss.1 ECF No. 75.

24   Plaintiff has filed an opposition. ECF No. 79. For the reasons stated hereafter, it is recommended

25   that defendants’ motion be granted in part.

26   /////

27

28           1
                 Defendant Brazil is not a party to the motion to dismiss. ECF No. 75 at 3 n.1.
                                                          1
 1           Plaintiff has also filed what the court construes as a motion for injunctive relief. ECF No.
 2   78. As discussed below, that motion should be denied without prejudice.
 3                                             Motion to Dismiss
 4           I.      Legal Standards
 5           A complaint may be dismissed under that rule for “failure to state a claim upon which
 6   relief may be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss for failure to
 7   state a claim, a plaintiff must allege “enough facts to state a claim to relief that is plausible on its
 8   face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has “facial plausibility
 9   when the plaintiff pleads factual content that allows the court to draw the reasonable inference
10   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
11   (2009) (citing Twombly, 550 U.S. at 556). The plausibility standard is not akin to a “probability
12   requirement,” but it requires more than a sheer possibility that a defendant has acted unlawfully.
13   Iqbal, 556 U.S. at 678.
14           For purposes of dismissal under Rule 12(b)(6), the court generally considers only
15   allegations contained in the pleadings, exhibits attached to the complaint, and matters properly
16   subject to judicial notice, and construes all well-pleaded material factual allegations in the light
17   most favorable to the nonmoving party. Chubb Custom Ins. Co. v. Space Sys./Loral, Inc., 710
18   F.3d 946, 956 (9th Cir. 2013); Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012).
19           Dismissal under Rule 12(b)(6) may be based on either: (1) lack of a cognizable legal
20   theory, or (2) insufficient facts under a cognizable legal theory. Chubb Custom Ins. Co., 710 F.3d
21   at 956. Dismissal also is appropriate if the complaint alleges a fact that necessarily defeats the
22   claim. Franklin v. Murphy, 745 F.2d 1221, 1228-1229 (9th Cir. 1984).
23           Pro se pleadings are held to a less-stringent standard than those drafted by lawyers.
24   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). However, the Court need not accept as
25   true unreasonable inferences or conclusory legal allegations cast in the form of factual
26   allegations. See Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) (citing Western Mining
27   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)).
28   /////
                                                          2
 1           II.    Background
 2                  A. Plaintiff’s Allegations
 3           Plaintiff alleges that, on October 10, 2014, defendant Pogue approached his cell and
 4   informed him that he was there to “counsel plaintiff on masturbation.” ECF No. 10 at 7. Plaintiff
 5   told Pogue to leave and the latter informed him that a non-party prison official had seen him
 6   masturbating in his cell. Id. At 7-8. Plaintiff alleges that he deemed Pogue’s comments to be
 7   harassment and “told him to get the [s]ergeant.” Id. At 8. He was handcuffed and escorted by
 8   “three or four officers” to the unit medical clinic. Id. Defendant Almodovar was allegedly
 9   among these officers. Id.
10           Plaintiff allegedly arrived at the medical clinic to find more officers waiting for him,
11   including defendant Hickman. Id. Defendant Kumeh – a nurse – is also alleged to have been
12   present. Id. Someone – the complaint does not specify who – told plaintiff that he would be
13   rehoused in administrative segregation for indecent exposure. Id. Plaintiff alleges that, at that
14   time, he did nothing more than verbally express his disbelief that he was being punished. Id.
15   Defendant Pogue allegedly responded to these comments by slamming plaintiff’s head into a
16   plexiglass window. Id. Pogue also allegedly forced plaintiff’s handcuffed hands above his head,
17   resulting in a dislocated shoulder. Id.
18           After the use of force, Pogue allegedly pushed plaintiff out of the clinic and the other
19   officers followed. Id. The group entered the unit “Program Office” and, unprompted, Pogue
20   allegedly “rammed” plaintiff’s head into a concrete wall. Id. Pogue then allegedly slammed
21   plaintiff to the ground and the other officers allegedly applied their bodyweight against him. Id.
22   Plaintiff alleges that defendants Hickman and Almodovar failed to intervene to stop Pogue’s use
23   of force and declined to report his behavior to their superiors. Id. at 9.
24           With respect to Kumeh, plaintiff alleges that this defendant declined to treat his injuries
25   after the foregoing events and authored a medical report which falsely indicated that he had
26   suffered no physical harm. Id.
27   /////
28   /////
                                                         3
 1                  B. State Criminal Conviction
 2          In conjunction with their motion, defendants have submitted court records from Amador
 3   County Superior Court which indicate that, on June 22, 2018, a jury found plaintiff guilty of
 4   resisting an executive officer in contravention of section 69 of the California Penal Code. ECF
 5   No. 75-1 at 630. Defendants have requested that the court take judicial notice of these records
 6   and it will do so. See, e.g., United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (indicating
 7   that court records are appropriate for judicial notice); Headwaters Inc. v. U.S. Forest Service, 399
 8   F.3d 1047, 1051 n. 3 (9th Cir. 2005) (“Materials from a proceeding in another tribunal are
 9   appropriate for judicial notice.”) (internal quotation marks and citation omitted).
10          Review of foregoing superior court records make clear that plaintiff’s section 69
11   conviction stems from the events of October 10, 2014 – the same events which underly his claims
12   against the moving defendants. See ECF No. 75-1 at 105-107, 562-567. With respect to the
13   charge of resisting an executive officer, the court instructed the jury:
14                  The defendant is charged in Count 1 with resisting an executive
                    officer in the performance of that officer’s duty. To prove the
15                  defendant is guilty of this crime, the People must prove that: One,
                    the defendant unlawfully used force or violence to resist an executive
16                  officer; two, when the defendant acted, the officer was performing
                    his lawful duties; and three, when the defendant acted, he knew the
17                  executive officer was performing his duty.
18                  An executive officer is a government official who may use his or her
                    own discretion in performing his or her job duties. A correctional
19                  officer employed by the Department of Corrections and
                    Rehabilitation is an executive officer.
20
                    A peace officer is not lawfully performing his duties if he is using
21                  unreasonable or excessive force.
22                  The People have the burden of proving beyond a reasonable doubt
                    that a correctional officer was lawfully performing his duties as a
23                  custodial officer. If the People have not met this burden, you must
                    find not guilty of Count 1. A custodial officer is not lawfully
24                  performing his or her duties if he or she is using unreasonable or
                    excessive force in his or her duties. Special rules control the use of
25                  force. A custodial officer may use un (sic) – may use reasonable
                    force in his or her duties to restrain a person, to overcome resistance,
26                  to prevent escape or in self defense. If a person knows or reasonably
                    should know that a custodial officer is restraining him or her, that
27                  person must not use force or any weapon to resist an officer’s use of
                    reasonable force.
28
                                                        4
 1   Id. at 542-543. As noted above, the jury returned a guilty verdict as to this count. Id. at 600, 630.
 2          III.    Analysis
 3          Defendants argue that success on his excessive force claims in this suit would necessarily
 4   imply the invalidity of plaintiff’s conviction for resisting an executive officer – detailed supra.
 5   ECF No. 75 at 7. The court agrees. It is long-settled law that a prisoner cannot recover damages
 6   in a section 1983 lawsuit if judgment in his favor would imply the invalidity of a conviction or
 7   sentence that has not been reversed, expunged, or called into question by the issuance of a habeas
 8   writ. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Plaintiff’s conviction remains valid and
 9   plaintiff does not allege otherwise in his opposition.2 And there is little question that the criminal
10   conviction and plaintiff’s allegations in this civil action arise out of the same incident.
11          At trial, the prosecution presented evidence that, on October 10, 2014, a psychiatric
12   technician observed plaintiff masturbating in his cell and reported that action to defendant Pogue.
13   ECF No. 75-1 at 111-117. The prosecution also presented evidence that defendants Pogue and
14   Hickman escorted plaintiff to the medical clinic after the technician alerted them to plaintiff’s
15   conduct. Id. at 168, 177-178. The prosecution then presented testimony from defendant Pogue
16   that, at the clinic and once a medical evaluation of plaintiff was underway, plaintiff attempted to
17   pull away from the officer. Id. at 180. Pogue testified that he gave plaintiff several verbal
18   commands to stop pulling away, but the latter did not comply. Id. He further testified that, once
19   plaintiff refused to comply with his commands, he used his body weight to press plaintiff against
20   the wall and regain compliance. Id. at 180-181. Pogue testified that, after the medical
21   evaluation, plaintiff was escorted to the program office where force was again necessary – this
22   time with assistance from defendant Hickman – to subdue a physically resisting plaintiff. Id. at
23   183-188. The foregoing tracks the arc of plaintiff’s allegations: on October 10, 2014 he was
24   accused by a technician of masturbating in his cell, he was escorted by officers to the medical
25   clinic and then to the program office, and force was employed at both locations. Obviously,
26
            2
27             To be sure, he claims that the criminal case and its outcome was “a complete sham,” but
     that is his own assessment and there is no indication that any relevant court has reached a similar
28   conclusion. ECF No. 79 at 2.
                                                        5
 1   plaintiff’s allegations diverge insofar as he claims that the force deployed against him was
 2   excessive and wholly unnecessary, but the incident referenced is unambiguously the same.
 3           The jury, as noted supra, was instructed by the trial judge that plaintiff could only be
 4   found guilty of resisting an executive officer if the offiers in question were performing their
 5   lawful duties. Id. at 542. The exercise of an officer’s lawful duties, the trial judge instructed,
 6   could not include the use of unreasonable or excessive force. Id. at 542-543. It follows, then, that
 7   the jury found that defendants Pogue and Hickman did not employ excessive force against during
 8   their interactions with plaintiff on October 10, 2014. Thus, the immediate excessive force claims
 9   are barred by Heck. See Beets v. County of Los Angeles, 669 F.3d 1038, 1045 (9th Cir. 2012)
10   (“The jury that convicted Morales determined that Deputy Winter acted within the scope of his
11   employment and did not use excessive force. . . . [T]hus any recovery by the plaintiff’s in this
12   civil [excessive force] action would be contrary to the jury’s determination.”); see also Smith v.
13   City of Hemet, 394 F.3d 689, 699 n. 5 (9th Cir. 2005) (“[A] jury’s verdict necessarily determines
14   the lawfulness of the officers’ actions throughout the whole course of the defendant’s conduct,
15   and any action alleging the use of excessive force would ‘necessarily imply the invalidity of his
16   conviction.’”) (quoting Susag v. City of Lake Forest, 94 Cal. App. 4th 1401, 1410, 115 Cal. Rptr.
17   2d 269, (Cal. Ct. App. 2002)). 3
18          Based on the foregoing, Heck bars plaintiff’s excessive force claims against defendants
19   Pogue and Hickman. Plaintiff’s inability to pursue an excessive force claim against Pogue and
20   Hickman necessarily dooms his failure to intervene claim against defendant Almodovar.
21   Almodovar could only have had a duty to intervene if Pogue or Hickman’s use of force was
22   violative of plaintiff’s constitutional rights. See, e.g., Cunningham v. Gates, 229 F.3d 1271, 1289
23   (9th Cir. 2000) (“[P]olice officers have a duty to intercede when their fellow officers violate the
24
            3
               There is no indication that separate factual contexts exist between the conduct leading to
25   plaintiff’s conviction and that which gives rise to the immediate section 1983 claim. That is,
26   there is no viable argument that the use of excessive force relevant to this civil case occurred
     before or after the conduct on which his criminal conviction was based. Indeed, as defendants
27   point out, the operative complaint alleges that plaintiff did nothing to merit the use of any force
     whatsoever on the day in question. In any event, to the extent plaintiff raises such an argument, it
28   appears to be foreclosed by the Ninth Circuit’s holding in City of Hemet.
                                                         6
 1   constitutional rights of a suspect or other citizen.”) (citation omitted). Thus, a judgment against
 2   Almodovar would also imply the invalidity of plaintiff’s conviction.
 3           The court declines, however, to recommend dismissal of defendant Kumeh. This
 4   defendant argues for dismissal because, during the criminal trial: (1) defendant Pogue and Kumeh
 5   testified that they did not observe any injuries to plaintiff after the use force (ECF No. 75-1 at
 6   181-182, 434-435); and (2) defendant Kumeh testified that he had never refused to treat an
 7   injured inmate (id. at 439). But defendants have not provided any indication or argument that the
 8   jury was required to believe the foregoing testimony in order to convict plaintiff. Theoretically,
 9   the jury could have believed that, pursuant to a lawful use of force by the correctional officers,
10   plaintiff sustained injuries which Kumeh then refused to treat.
11                                        Motion for Injunctive Relief
12           Plaintiff has filed a “motion requesting [a] court order directing ‘defendants and/or prison
13   official to provide plaintiff with ‘all’ of his property items . . . needed to prosecute this civil
14   action.” ECF No. 78. Therein, plaintiff argues that he has recently been transferred to a different
15   facility within the CDCR and was, consequently, separated for a time from his property –
16   including his legal materials. Id. at 1. He claims that, on September 28, 2019, he was issued four
17   boxes of his property but several items were missing, including: (1) a television; (2) clothing
18   items; (3) books he had authored; and (4) unspecified legal documents related to this action and
19   required to oppose defendants’ pending motion to dismiss. Id. at 2. In terms of relief, plaintiff
20   requests a “protective order to prevent [him] from suffering further abuse [and] oppression while
21   prosecuting this civil case.” Id.
22           I.      Legal Standards
23           A preliminary injunction represents the exercise of a far-reaching power not to be
24   indulged except in a case clearly warranting it. Dymo Indus. v. Tapeprinter, Inc., 326 F.2d 141,
25   143 (9th Cir. 1964). To be entitled to preliminary injunctive relief, a party must demonstrate
26   “that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the
27   absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction
28   is in the public interest.” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing
                                                          7
 1   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008)). The Ninth Circuit has also held
 2   that the “sliding scale” approach it applies to preliminary injunctions—that is, balancing the
 3   elements of the preliminary injunction test, so that a stronger showing of one element may offset
 4   a weaker showing of another—survives Winter and continues to be valid. Alliance for the Wild
 5   Rockies v. Cottrell, 622 F.3d 1045, 1050 (9th Cir. 2010). “In other words, ‘serious questions
 6   going to the merits,’ and a hardship balance that tips sharply toward the plaintiff can support
 7   issuance of an injunction, assuming the other two elements of the Winter test are also met.” Id.
 8           II.     Analysis
 9           Plaintiff’s motion must be denied for several reasons. First, he has failed to identify the
10   specific legal materials which have been withheld and how their absence affects his ability to
11   litigate this case. The court notes that, on October 18, 2019, he did file a lengthy (fifty-five page)
12   opposition to the pending motion to dismiss which included various legal documents appended
13   thereto. See, generally, ECF No. 79. Thus, it is unclear to the court whether the issue plaintiff
14   complains about remains outstanding. Second, the relief plaintiff proposes is broad and vague.
15   As noted supra, he proposes an order to prevent “abuse and oppression” while litigating this case.
16   It is unclear what specific harms plaintiff has in mind to remedy. He has not, for instance,
17   identified specific legal materials and requested an order directing their return. The Ninth Circuit
18   has held that “an injunction must be narrowly tailored . . . to remedy only the specific harms
19   shown by the plaintiffs, rather than ‘to enjoin all possible breaches of the law.’” Price v. City of
20   Stockton, 390 F.3d 1105, 1117 (9th Cir. 2004). Third, it is unclear whom the proposed injunction
21   would affect. Plaintiff states that this proposed order would apply to “defendants and/or prison
22   officials.” ECF No. 78 at 3. Plaintiff has not identified which other prison officials – presumably
23   not parties to this action – would be included in that class or how, if at all, they relate to or
24   interact with the defendants. See Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983) (“A federal
25   court may issue an injunction if it has personal jurisdiction over the parties and subject matter
26   jurisdiction over the claim; it may not attempt to determine the rights of persons not before the
27   court.”). Fourth and finally, plaintiff has made no effort to engage with the Winter factors
28   identified in the foregoing section.
                                                          8
 1          The court notes that its recommendation that this motion be denied does not preclude a
 2   more narrowly tailored motion for injunctive relief or, perhaps more appropriately, a separate
 3   action based on the alleged denial of property.
 4                                               Conclusion
 5          For the foregoing reasons, IT IS HEREBY RECOMMENDED that:
 6          1. Defendants’ motion to dismiss (ECF No. 75) be GRANTED in part. The excessive
 7   force claims against defendants Pogue and Hickman and the failure to intervene claim against
 8   defendant Almodovar be dismissed for the reasons stated supra. The motion be denied in all
 9   other respects; and
10          2. Plaintiff’s motion for injunctive relief (ECF No. 78) be DENIED.
11          These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
13   after being served with these findings and recommendations, any party may file written
14   objections with the court and serve a copy on all parties. Such a document should be captioned
15   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
16   within the specified time may waive the right to appeal the District Court’s order. Turner v.
17   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
18   Dated: December 12, 2019.
19

20

21

22

23

24

25

26

27

28
                                                       9
